DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THE EXAMINER’S STATEMENT OF REASONS FOR ALLOWABILITY
The following is an examiner’s statement of rea	sons for allowance: The closest prior art, Siess et al. in view of Pfeiffer, fails to disclose, suggest and/or teach the claimed invention since neither reference, alone nor in combination, mentions determining a native cardiac output of a heart by subtracting, by a processor, the pump flow output from the first and second total cardiac output to determine a first and a second native cardiac output, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Election/Restrictions
Claims 2-5 & 8-10 are directed to an allowable subject matter. Pursuant to the procedures set forth in MPEP § 821, the above claims are directed to previously withdrawn claims from consideration as a result of a restriction requirement and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The claims are amended as follows;
2. The system of claim 11, wherein the third signal indicates a change in temperature of blood flowing into the heart caused by the bolus of fluid.
3. The system of claim 11, wherein the third signal indicates a change in temperature of blood flowing near or through the proximal opening of the cannula.

4. The system of claim 11, wherein the processor is configured to determine the total cardiac output by detecting changes in the third signal as a function of time.

8. The system of claim 11, wherein the processor is further configured to calculate from the first, second, and third signals at least one of a global end-diastolic volume, an intrathoracic blood volume, an intrathoracic thermal volume, a pulmonary thermal volume, a cardiac index, a stroke volume, an extravascular lung water, a cardiac power output, and a global ejection fraction.

9. The system of claim 11, wherein the processor is further configured to display the native cardiac output on a screen.

10. The system of claim 11, wherein the processor is further configured to record and store the native cardiac output and to display a history of the native cardiac output as a function of time

Allowable Subject Matter
Claims 2-5 & 8-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792